Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-14-00820-CV

                           Buddy CASTEEL and Jaret B. Casteel,
                                     Appellants

                                              v.

                             Amelia STAYTON and Ray Baugh,
                                       Appellees

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2014-3228-DC
                          Honorable Watt Murrah, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED April 22, 2015.


                                               _________________________________
                                               Jason Pulliam, Justice